Title: To George Washington from Lewis Nicola, 14 August 1781
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            West point 14th Aug. 1781
                        
                        I have the honour to inclose to your Excellency a return of the detachment of the Invalid regt at Fishkill, I
                            should have sent it sooner but that at first view of the men I immagined some of them might be fit for field duty, which I
                            could not ascertain at the time I saw them therefore, as soon as possible sent the surgeon and adjutant to examine them
                            & yesterday they made their report that all the men there were disqualified by age, wounds & infirmities.
                        The whole detachment has been new closed with Brittish clothing & most of the men I brought from
                            Philadelphia have not been cloathed for near two years & several are at present quite destitute, as I am informed
                            there is plenty of Brittish clothing at Boston, which I presume will be judged improper for troops in the field, I request
                            your order for what may be necessary to cloth the rest of the regt. I am further informed that the serjeants
                                coats which are generally of a midling fine cloth, have been given to the officers, I wish, for
                            uniformity sake & because, from the badness of their pay, our officers are unable to provide for themselves, the
                            same favour might be extended to the rest of the officers who are willing to pay what they may be valued at. I was
                            surprised to find that the clothing the Boston detachment has is that of the 5th a regiment in which I began my
                            soldiership & continued 16 years. Permit me to assure you that I am with respect Your Excellencies Most obedt
                            Servt
                        
                            Lewis Nicola Col. Invd
                        
                    